Firefox                                                                                     about:blank
          Case 3:09-cr-00342-JM Document 51 Filed 07/29/20 PageID.123 Page 1 of 2




1 of 2                                                                              7/29/2020, 10:38 AM
Firefox                                                                                     about:blank
          Case 3:09-cr-00342-JM Document 51 Filed 07/29/20 PageID.124 Page 2 of 2




2 of 2                                                                              7/29/2020, 10:38 AM
